. PER CURIAM.
Kelly M. Demmi appeals a final order of dissolution arguing that the trial court abused its discretion (1). in determining the amount of permanent periodic alimony to be paid to her, (2) in denying her request for attorney’s fees, and (3) by ordering the parties "to be equally responsible for the payment of all non-covered medical expenses for the minor children. Wé affirm the first two issues without comment and reverse and remand as to the third issue.
'Ms. Demmi contends that the trial court erred in ordering the parties to each be responsible for the payment of fifty percent of the non-covered medical expenses of the children because this allocation. conflicts with the final judgment’s allocation of the parties’ relative financial responsibility for child support. “[A]s a general rule, if non-covered medical expenses are prdered to be separately paid, ‘absent some logically established rationale in the final judgment to the contrary, [they] must be allocated in the same percentage as the child support allocation.’” *1145Mayfield v. Mayfield, 103 So.3d 968, 972 (Fla. 1st DCA 2012) (quoting Zinovoy v. Zinovoy, 50 So.3d 763, 764-65 (Fla. 2d DCA 2010)). There is no rationale in the final judgment to the contrary. Accordingly, we agree with Ms. Demmi on this issue, and reverse this portion of the final judgment. On remand, the court is directed to reapportion the parties’ allocation for uncovered medical expenses based on their relative financial responsibility for the support of their minor children.
RAY, OSTERHAUS, and WINOKUR, JJ., concur.